                                                                                  ;i3|'t:::*   FILED
          ,'."    I
                         .,:-                           LaN;rrep _ 5*_-lg5 -Dgq
      -- '
              2^
                        -:-1'"                       For< Tt+€. Dr5;-a-a Ecr DF
          3
          {',-                    u.r   Nflz€!        S 4r€S OF    Am€":r<sAn
          5l
          I
              '., -.:         ,




              I
                  - :1-                              VS:
          {
      '           "   ''i+-

   1 --ftrlHFEL J-,
                    ^Jrss€^./
  lo      .-
                c>erar'r>,NT)
                       i-.;


   il 't
  l2_
                      ,i.




                       Drslarss rNFoR/v\ATZol\/ a/y rva
           ^4or7?N
 15., coa"rNzs oF coNvccTToN FoR Lac4 oF {z-tRz:s>rcrru\/
 tv
 11 ',                                      New colles ./ MccHaar- t            /z:s-:€,\/
                                                        )                              ',/' @v2a2y7''
 lg ,(rer<e*<-*171...rDeF€NDANT) av 7Va ABaua
                                                a-Nrzz^rD
 i1 ',Acrrat/ R€s"ega;7prtt/ Noue5 TV+ES /-/*.vo.qAB/E
                                                 /                                                      coa/,<r
20 :iT,o iDB/w1jr-ss, -TNFa4v4ATzoN oF lactNls
                                                                                           L A/\/D_Z-Z ot/     771€
u'                .*        fulowa<4,                    ;RouNglg     "
zll

23                                         i) cou^rrs
                        = ,*ND Tz oF ,at€ fiJDzrmo.tT   AN-D
z-'1
-.t
     ..coNvTcr!a1t1$' ALL€€,a &5uFFzcz€NT     FAcrs 7D c,a,t/srnu>a-
=5 ,,AN oFF€Ns€ AeArNsT- TTLE LA\N' eF w€ L_l^rrT€D
 2b srAEs -
-tl
LY .l                                      z)        c-ouNTs   z: a'ND z-z ALLE*E FAcr=            \tvtr<_iJ
                                                                  r),43
          |',1+{s LouRf Hes No Jzt<.6m.rzorl o<                v€-NL4a   .



      3,,       3) Caurtrs T ptND fZ C,HARaq TH€ <A/-t€ OFFZ\]SE AND
        q
          :.TF D€reNDAltT -7'J 7,?osqcqr@ uNDq< q<H c_aLANT
       > .,t+E \lttowQ Be 7\NZce pt^Ac€t) -TN .JZopARDy AND cotub
        | .. B€ T\^rTc€ CaNUtc:r€D ftt?_ y1J€ -rA.,r'r€ OFtrE7Jg- ZN
       1 .,, VrotlTZdN or n+E DaAB!+ JAPA<DY ffiorczoN               aF
       f ..n^qDh+tr          5 oF T-7-+€- zNUED gr*t€S caNsrmtTzaN.
      'l .:
                   \
     lo 'l        4\
                   ,/ ON oR
                            AtsouT lg,LDAY oF SIExBER,. za/g Tl;z=
                                                        I
      t, ,, D*{NDANT- w?^S r(NER No-=rcz) 4 saBpaettA%
      l\, *xtD NNSR copl F€Ltq, 7a l4.PPtAR B€F&e 7ry€ 6,P..r,.ND
     f 3;,;ru6y BY n+e L4Ncr-O TtV,TEs
                                       Aryz<Nt-# wucLE Tt-tE
     ,.-+ UNETED s7A7Es ft7-ToRN4 ,4,ND VtE GRAND yRY w<{
                             ,

         1l

     ,5 Z:NVEST= GAT,UN e               D€Fgrt DANT*   <bNDLtCl* Fa R AU_€AE b
           .i
     ll    ,,
             ortra-Nsl5s Aa*zxs7 7E 14wS oF ry< L/Nry sr.F,
     12 :i", rNct-ao*+16 Yqt4rq_Ns    oF nla uNed{sTT.luTTaNA L-
     lg 7mn-{T€S <zr€D 4         ruE Z//=ar<./4Aeav1 , ry€
                         i



                         l




      t1 ,, uNcor.l P€LLED Appep4AltC€ OF ryFEr-tDAN-r-ebE J B€Fon€
 Zo. '1 -ru€ GR/+ND>
         t:
           i,:,
                                   ryRY v/Hzq TT€      GRAN>   yRy     AND   ry
 Zl   (/NII'ED >Wr€S AVDRN?)I Wq?€ btyg5TrGAru,,xl (-
           ,',
          '1
ZL
 ' 1l
      hlrs <oN D2-ILT/ THE frV,,u,q6
                    ",
                                     pDvzs€ oR vtt. RN
73, D€FZIlO*xr TTJAr H€ WAS BETIIa flVEyTGAED
   1i                                                I
z4' A^'D fLl€. uS€ oF ANY AND ALL* Alri>€l\tcE
                ,                               ag*frN€-,b,
   'l
zt DrR€crt-y o,€ &
''        ':1
                :,




                                        D-TR€(Z   LY FKo^^ *rs       Ap-qTRA
                l


zb.. z5 VEOLATTVE OF DEFA-NDA^.re; fi3TV'YLEGES
4,, AC.*ryST
                i



                                            u\tatq
                                 S€LF - 1_cRgtlrN/+Ta;/                v1-t€
zt., €rrru ANEt-tD/qqryT- 7o T1he, u\lzreD #TE5                      coNsrrnlrraN
          1:
                                           )t)215
                                          7q
                                                                                 oF   DtrE|\/DANZ-S __A^tO
    _ _?-*_aFHtrJ Z! _ry_F ENDTLT-MENT,
        v-,t
          1rl
              ii
              rj




---__ _ 5:j     L14 J?Ea*-5.?*.-6 uN24 w4=€*
        ?_.rw_g18
                                               -p%.ea^LTrs
        L':re!!RbED--4*-guurA-=-^Np TZ o F WlE
                        tl,   t-^eqrJ
                                           wJ E
                                            _LJY
                                                ?! DTczru-r!
                                                fl>y-arvaE*1V
       1 ri
       *!'.,_%NN?T                         JNra*                                E>(RAT@<R*ZTO8?A+Y
                                                                                         4z9sz4+y-_                    _


       a, 'i           \
         t 't '- ---7-
       -_:..*l_r
                    -L)JJ!_€- s-wT1lrTEs 4xpg    611+r<11 T7+E *un1otrNT
           ri
       t-
       lO i -
     --*   +1'i!5.--QIf892
                ---            HJD coNvrcr-zE) bt couNTs-zAND zz- oF
                   rl

       l1 -llr- l11g-*?-79-74{r       AR€ A^t *\.r'ALTD e:xEre<Es;E: oF
      !_-_,                            vrcLA7T-aN aF n
                          ge_ry Qrleseg-a-y a
                                                         L ruyaL__4                                            E
      l3l] cor-1m€RCE c/-A,Us€. oF 7At6 uNfrD S.774-rts
      L4 ,: cgN-lTFr-uruN-?-




      11      ,iV!%9tT_
              ri
                        t9:_7L *NY cRznTNAL                                           Dvr-Ea\tT _?g
                                                                                            1LV
     zoiteyryT *?_" 7-N tr flt$N.E                                              oF <-RzHDvAL Z\T :c:r\tT,
      2t 'ii

     L3 ,i RsQu=sr-s 77113 /-laNo4441_5 COLtle T.
     .. -     . i                                                                           a


     24 ';,',
                i.

              ..l D*4-;sS
              A)          rNtroRtq*tzt>N oN couLNT-.s t-                                              r+^t D   Zz
     l{!                            f)   eRxr-rr   f u9_1yu oTtt<   AND   Rntl< Ra-W             AS   m*f      ts€tl.LsT'
              .i

     zb',)
                              ^'ND ffiffiff.,                  rA--.      -crF#lcxAtsEAL-   -, - -
        t1                               !     t     l.@fioTARypuBlresaeofrt,*tftxtn/
                                                                                      :r- --.-.--;-                    .7t
     Ztrii
        il
            -1
                   1
                                 DArE3DiI aot/zz/z
                                 I-\AVED    t I n 1 t- ^.- ^.
                                                   _F+
                                                                       4tr-- a-.- t/ ,4 -7/1
              fi                                                ? 1-(-3
                                                                   ? /f            niiiiel--'r'
                                         oFFrsArsEAt      ,.    {*                 . a*N >*Nr)-
   OFFrcIA{ SEAI
STEPHANIE RAMSgY
     Notary public
 State of ilervTMq4ico
                                           Efi:ov-<
                                           FE.,-}F
                                           ji$ iE
                                           :j$   $r
                                           : n o t,([i
                                           ii;
                                           -Xh-* -Fi7
                                                z
                                                +
                                               fi
                                               e
                                               $
                                               s
                                               ?


rt!
l,r.
t]
                            SNE
                            Etr\
}..i
 t
tl
                            srl
                            srW
r*
,. I
+"
-.)
                         FYux
                        A}
{1
                          stnSJ
                        \ fl fr)u
                               ,nl         t !\l -.a
                                           #;i*#
                                                                t*



           F s :-.q
           ff ai gS[
                            i              "- "r'
                                           r,i
                                               .l/ y"t
                                           F5T\J'\
                                           '    E:"
                                                f\. -]
                                                       lxi
                                                   "r, L,
                                                         ,aii
                                                         rrd r!
                                                              .l* ri
                                                                !<
                                                   i4           liI
                                                               prJ




           $f$ffi
            m
             *JP$
            F-        ( J   N_c*q
                            t j: =-g
                                       I
                                                              r.J
                                                               I.t_
                                                                r*




           #                cr-'       n

             (.
                 >-
                                                                 l\
       -
           \k                                                     7
                                                                     P

                                                                     r,
     R
     /)
    \\                      n
    I\-        ,r
                           ID


    <r
               (.-         qt-\
    rss
               (V
                           t
    \_)        5           $
    r\J
    r\k                    Arl
\\-*n{3
    l:q
           b         Stu
                     Y NNn             S


    qJU              ,\ NU
                     v \44         t
                                    F
                                       S




          J          i',, S
    -l$
    l-r il
                     N    l-\
                     l-. \J
                                   *=


                                   s



                     \\\r N&
                                   a!



    {A               ,',
{tt                   o vR
                           tus
                                   $




i$
                                   E


                     5AD<
.-9       h
                     ti
                     ,J Uo
                          R.
tr-J                 \r   u\ \'-
*_i       D-

          M
          A
          P
          U
          $
          {J
          a
